Title: From John Adams to Benjamin Rush, 7 August 1809
From: Adams, John
To: Rush, Benjamin



My dear Friend
Quincy August 7. 1809

I thank you for your favour of July 26 and its Enclosures.
You have frequently, in a most friendly manner advised me to write my own Life.—I Shall never have Resolution or Time to accomplish Such a Work: but having been called before the Publick most undesignedly and unexpectedly, and excessively reproached with one of the wisest most virtuous most successfull and most important Actions of my Life, the Peace with France in 1800 I undertook an Apology for it. You may See by the manner in which that is executed, how large a Work it would require to vindicate all the Actions of my Life.
I am now upon the Peace of 1783. That I shall exhibit chiefly in Copies of Documents and a few Extracts from my own Letters. How it will be received I know not. The Printers in Boston talk of an Edition of them in a Book. That is their Affair. I have nothing to do with it.
I wish your Lady and Daugher a Joyfull Return to you. I rejoice in James’s Success and Richards Happiness.
John’s Misfortune I deplore. I Sympathize with you, and with the keener sensibility as I have experienced the Feelings and Reflections of a Father in Circumstances perhaps Still more desperate calamitous, and afflicting, and afflicting.
Parents must have their Tryals. I am now experiencing Another. My oldest Son Sailed on Saturday the 5th of this Month for St. Petersbourg with his Family. The Seperation was like tearing me to Pieces. A more dutiful and affectionate Son there cannot be. His Society was always a cordial and a Consolation under all Circumstances. I maintain my Serenity however. I can only pray for his Safety and Success.
The Objects of his Mission I know only by Conjecture. I have thought these thirty years that We ought to have a Minister at that Court.
As Hamilton was the Soverign Pontiff of Federalism all his Cardinals no doubt will endeavour to excite the whole Church to excommunicate and Anathematize me. Content. It was time for a Protestant Seperation. Their avarice and Ambition their Servility to England and Menaces of the Union were misleading the Nation. Fundamental Errors in Doctrine and Practice, drew me once more out of my Obscurity: and it will be Sometime before they hear the last, if Life and health endure / of
John Adams.